DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charlotte Wilson on 22 February 2021.

The application has been amended as follows: 
IN THE CLAIMS

1. (Previously Presented) A combustor cap assembly comprising: 
a cap plate defining an outer perimeter and a plurality of fuel nozzle openings disposed through the cap plate, the cap plate having a hot side; and 
a cover panel having a cold side, the cold side being attached to and in direct contact with the hot side of the cap plate; 
wherein the hot side of the cap plate and/or the cold side of the cover panel define a plurality of cooling microchannels extending in a transverse direction relative to a centerline of the combustor cap assembly; and 
wherein a first microchannel of the plurality of cooling microchannels has a first channel outlet disposed within one of the plurality of fuel nozzle openings and, optionally, a second 
2. (Currently Amended) The combustor cap assembly of Claim 1, wherein the hot side of the cap plate defines the plurality of cooling microchannels.  
3. (Original) The combustor cap assembly of Claim 1, further comprising a bond coat applied to the cover panel and a thermal barrier coating applied to the bond coat.  
4. (Currently Amended) The combustor cap assembly of Claim 1, wherein each cooling microchannel of the plurality of cooling microchannels comprises a channel inlet disposed through a cold side of the cap plate, [[the]] each channel inlet being oriented in an axial direction relative to the centerline of the combustor cap assembly.  
5. (Currently Amended) The combustor cap assembly of Claim 4, wherein each channel inlet feeds two cooling microchannels of the plurality of cooling microchannels
6. (Previously Presented) The combustor cap assembly of Claim 1, wherein a plurality of channel inlets is defined through a cold side of the cap plate; and wherein a portion of the plurality of channel inlets is disposed circumferentially around and radially spaced from one of the plurality of fuel nozzle openings.  
7. (Original) The combustor cap assembly of Claim 1, wherein each cooling microchannel of the plurality of cooling microchannels comprises a channel inlet disposed through a cold side of the cap plate; and wherein at least one cooling microchannel of the plurality of cooling microchannels has a respective channel inlet oriented at an angle relative to the centerline of the combustor cap assembly.  
 at least one respective cooling passage extending between a respective channel inlet and a respective channel outlet; and wherein theSerial No. 16/146,388 respective channel inlet is defined through a cold side of the cap plate, and wherein the respective cooling passage extends in the transverse direction to the respective channel outlet.  
9. (Original) The combustor cap assembly of Claim 1, wherein the cover panel is a pre- sintered preform material comprising a first superalloy powder material with a first melting point, a second brazing alloy powder material with a second melting point different from the first melting point, and a binding agent.  
10. (Previously Presented) A combustor comprising: a combustor liner defining a combustion zone; and a combustor head end upstream of the combustor liner, the combustor head end comprising: a combustor cap assembly coupled to the combustor liner and defining an upstream boundary of the combustion zone, the combustor cap assembly comprising: a cap plate defining an outer perimeter and a plurality of fuel nozzle openings disposed through the cap plate, the cap plate having a hot side; and a cover panel having a cold side, the cold side being attached to and in direct contact with the hot side of the cap plate; wherein at least one of the hot side of the cap plate and/or the cold side of the cover panel define a plurality of cooling microchannels extending in a transverse direction relative to a centerline of the combustor cap assembly; and wherein a first microchannel of the plurality of cooling microchannels has a first channel outlet disposed within one of the plurality of fuel nozzle openings and, optionally, wherein a second microchannel of the plurality of cooling microchannels has a second channel outlet 4disposed along the outer perimeter of the cap plate; and a plurality of fuel nozzles extending through the plurality of fuel nozzle openings.  
hot side of the cap plate defines the plurality of cooling microchannels.  
12. (Original) The combustor of Claim 10, further comprising a bond coat applied to the cover panel and a thermal barrier coating applied to the bond coat.  
13. (Currently Amended) The combustor of Claim 10, wherein each cooling microchannel of the plurality of cooling microchannels comprises a channel inlet disposed through a cold side of the cap plate, [[the]] each channel inlet being oriented in an axial direction relative to the centerline of the combustor cap assembly.  
14. (Currently Amended) The combustor of Claim 13, wherein each channel inlet feeds two cooling microchannels of the plurality of cooling microchannels
15. (Previously Presented) The combustor of Claim 10, wherein a plurality of channel inlets is defined through a cold side of the cap plate; and wherein a portion of the plurality of channel inlets is disposed circumferentially around and radially spaced from one of the fuel nozzle openings of the plurality of fuel nozzle openings.  
16. (Original) The combustor of Claim 10, wherein each cooling microchannel of the plurality of cooling microchannels comprises a channel inlet disposed through a cold side of the cap plate; and wherein at least one cooling microchannel of the plurality of cooling microchannels has a respective channel inlet oriented at an angle relative to the centerline of the combustor cap assembly.  
17. (Currently Amended) The combustor of Claim 10, wherein at least one respective cooling passage extending between a respective channel inlet and a respective channel outlet; and wherein the respective cooling passage extends in the transverse direction to the respective channel outlet.  
18. (Original) The combustor of Claim 10, wherein the cover panel is a pre-sintered preform material comprising a first superalloy powder material with a first melting point, a second brazing alloy powder material with a second melting point different from the first melting point, and a binding agent.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 10, the prior art of record does not teach in combination with the other limitations of the independent claim: “the hot side of the cap plate and/or the cold side of the cover panel define…the plurality of cooling microchannels [have] a first channel outlet disposed within one of the plurality of fuel nozzle openings”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741